
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.32


MR JEFFREY T. OBOURN

EMPLOYMENT AND CONFIDENTIALITY AGREEMENT


        This Employment Agreement (this "Agreement") is made between TIPPERARY
CORPORATION, a Texas Corporation, with its principal place of business at 633
Seventeenth Street, Suite 1550, Denver, Colorado 80202 (the "Company") and
Jeffrey T. Obourn, residing at 5585 Cherryville Way, Greenwood Village, Colorado
80121 ("Executive").

        WHEREAS, the Executive and the Company desire and agree to formalize an
employment relationship between them by means of this Agreement.

        NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is mutually covenanted and
agreed by and between the parties as follows:

        1.     EMPLOYMENT. The Company hereby employs the Executive and the
Executive hereby accepts employment in the position of Senior Vice President.

        2.     BASIC COMPENSATION AND BENEFITS. For the services rendered by the
Executive to the Company, the Company shall pay the Executive a salary at the
rate of $150,000 per year to be paid to the Executive in equal installments in
accordance with the normal payroll policies of the Company (the "Basic
Compensation") or as otherwise shall be agreed upon from time to time by the
parties hereto. In addition, the Executive shall be entitled to any benefits and
permitted to participate in any benefit plans, including without limitation any
health care plans and paid vacation and sick leave, that the Company provides to
its executives generally.

        3.     BONUSES. In addition to the Basic Compensation, and at the
recommendation of the Compensation Committee and upon approval by the Board of
Directors of the Company, the Executive may also receive additional compensation
in the form of bonuses ("Bonuses") at times and in amounts to be determined by
the Company's Chief Executive Officer based upon corporate and individual
performance.

        4.     AUTOMOBILE. The Company shall provide the Executive with the use
of an automobile of the Executive's choice, provided that the monthly lease
payment shall not exceed $700. The Company shall pay all reasonable expenses of
operation of the automobile, including insurance and maintenance and repairs.

        5.     CLUB MEMBERSHIP. The Executive will be entitled to join a
Hunting/Fishing Club suitable for business entertainment from time to time. The
Company will pay the Club membership fee, annual dues and all appropriate
business entertainment expenses up to $10,000 per year.

        6.     DENVER OFFICE. The Executive shall office in Denver, Colorado.

        7.     TERM. This Agreement shall commence on the date hereof, and shall
remain in effect for a period of three (3) years (the "Employment Term"), unless
employment is terminated in accordance with Section 8 or 9 hereunder.

TERMINATION WITHOUT COMPENSATION.

        8.1   Total Disability. If the Executive become "totally disabled", as
defined below, the Company may terminate this Agreement by notice to the
Executive, and as of the termination date, the Company shall have no further
liability or obligation to the Executive hereunder except as follows: the
Executive shall receive any unpaid Basic Compensation and Bonuses, if any, that
have accrued through the date of termination. For the purposes hereof, the
Executive shall be deemed to be "totally disabled" if the Executive is
considered totally disabled according to the definition under any group
disability plan maintained by the Company and in effect at the time of

--------------------------------------------------------------------------------



termination, or in the absence of any plan, under applicable Social Security
regulations. In the event of any dispute under the Section 7.1, the Executive
shall submit to a physical examination by a licensed physician mutually
satisfactory to the Company and the Executive, the cost of such examination to
be paid by the Company, and the determination of such physician shall be
determinative.

        8.2   Death. If the Executive dies during employment with the Company,
this Agreement shall terminate on the date of death, and thereafter the Company
shall not have any further liability or obligation to the Executive, his
executors, administrators, heirs, assigns or any other person claiming under or
through the Executive's estate except that the Executive's estate shall receive
any unpaid Basic Compensation and Bonuses, if any, that have accrued through the
date of death.

        8.3   Cause. The Company may terminate the Employment Term for "cause",
as defined herein below, by giving the Executive 15 days notice of the
termination date, and as of the termination date, the Company shall have no
further liability or obligation to the Executive hereunder except the Executive
shall receive any unpaid Basic Compensation and Bonuses, if any, that have
accrued through the date of termination, less any liabilities that the Executive
may have to the Company. For purposes of the Agreement, "cause", shall mean the
Executive's (i) failure to observe or perform any of the material terms or
provisions of this Agreement, (ii) failure to comply fully with the lawful
directives of the Chief Executive Officer, (iii) disclosure or use of any
confidential information of the Company, (iv) participation directly or
indirectly or providing information which results in competition with the
Company, (v) deception, (vi) willful misconduct, (vii) material neglect of the
Company's business, (viii) conviction of a felony or other crime involving moral
turpitude, (ix) misappropriation of funds, or (x) habitual insobriety.

        8.     TERMINATION WITH COMPENSATION.

        The Company shall have the right to terminate the Agreement without
cause any time by giving the Executive one year's notice of the termination
date. Under such circumstances, the Company shall pay any unpaid Basic
Compensation and Bonuses, if any, that have accrued through the date of
termination, and shall continue to pay to the Executive the Basic Compensation
which accrues for one year following the termination date (the "Termination
Compensation"), and the Company shall have no other liability or obligation to
the Executive. The Executive shall not be entitled to any Termination
Compensation unless the Executive executes and delivers to the Company a
release, in a form satisfactory to the Company, whereby the Executive releases
the Company from any obligations and liabilities of any type with exception to
the Termination Compensation as provided herein. The Termination Compensation
shall be provided in consideration for the above-specified release.

        9.     DUTIES AND EXTENT OF SERVICES. The Executive shall, on a full
time basis, devote his entire business efforts to the Company, as Senior Vice
President, and shall perform in a timely and professional manner acceptable to
the Chief Executive Officer, those tasks assigned by the Chief Executive Officer
in conjunction with such position; provided, however, that the Executive may
engage in personal investment activities so long as such activities do not
interfere with the performance of his duties to the Company herein. Any
investment in oil and gas properties other than those owned prior to employment
with the Company must be pre-approved by the Chief Executive Officer.

        10.   OWNERSHIP. The Executive agrees that all developments made and
developments and works created by the Executive or under the Executive's
direction in connection with the Company's assignments are works for hire and
shall be the sole and complete property of the Company.

        11.   NONDISCLOSURE OF CONFIDENTIAL INFORMATION.

        12.1 Nondisclosure. During the term of employment and forever
thereafter, the Executive agrees to keep confidential all information provided
by the Company, its executives, directors, agents, or any other person or
entity, excepting only such information as is already known to the

2

--------------------------------------------------------------------------------



public, and including any such information and material relating to any
customer, vendor, licensor, licensee, or other party transacting business with
the Company, and not to release, use, or disclose the same except with the prior
written permission of the Company.

The Executive further agrees to consider all information or products with which
the Executive becomes familiar as an Executive of the Company to be confidential
and the exclusive property of the Company which will not be converted or
disclosed to anyone for any purpose whatsoever. All records, files, memorandums,
reports, price lists, customer lists, maps, plans, sketches, documents and the
like, relating to the business of the Company, which the Executive shall use or
prepare or come into contact with, shall remain the sole property of the
Company. A breach of this Section 12.1 shall give rise to "cause" under which
the Executive may be terminated under Section 8.3.

        12.2 Possession. The Executive agrees that, upon request by the Company,
and in any event upon termination of employment, the Executive shall turn over
to the Company all documents, papers, or other material in his possession or
under his control which may contain or be derived from confidential information,
together with all documents, notes, or other work product which is connected
with or derived from the Executive's services to the Company whether or not such
material is at the date hereof in the Executive's possession. The Executive
agrees that the Executive shall have no proprietary interest in any work product
developed or used by the Executive and arising out of his employment by the
Company. A breach of this section 12.2 shall give rise to "cause" under which
the Executive may be terminated under Section 8.3.

        12.3 Survival of Covenant. The undertakings of the Section 12 of this
Agreement shall survive the termination or cancellation of the Agreement or of
the Executive's employment.

        12.   COVENANT NOT TO COMPETE. For a period of 12 months from the date
of any termination of the Executive's employment with the Company, the Executive
shall not, directly or indirectly, accept employment with or render any services
to any business engaged in the exploration for or production of oil and gas in
Queensland Australia, form an association which is directly competitive with the
Company, or form an association with or employ or offer to employ in a business
directly competitive with the Company, anyone who is or has been a director,
officer, shareholder, employee or Executive of the Company.

        The Executive acknowledges that the restrictions imposed by this
Agreement are fully understood by him and will not preclude the Executive from
becoming gainfully employed following a termination of employment with the
Company.

        13.   REMEDIES. The Executive agrees that this Agreement is intended to
protect and preserve legitimate business interests of the Company. It is further
agreed that any breach of this Agreement may render irreparable harm to the
Company. In the event of a breach by the Executive, the Company shall have
available to it all remedies provided by law, including, but not limited to,
permanent injunctive relief to restrain the Executive from violating this
Agreement. The Company shall also be entitled to commence legal action against
the Executive for any breach of any confidentiality agreement and/or
confidentiality programs in effect at any time between the Executive and the
Company. Notwithstanding any legal remedies available to the Company as a result
of a breach of this Agreement, in the event of a breach by the Executive, the
Company shall immediately be entitled to withhold and avoid payment of any sums
of money or other benefits than due or that become due under this or any other
Agreement between the Executive and the Company.

        14.   GENERAL PROVISIONS.

        15.1 No Waiver. The failure of the Company to terminate this Agreement
for the breach of any condition or covenant herein by the Executive shall not
affect the Company's right to terminate for subsequent breaches of the same or
other conditions or covenants. The failure of either party to

3

--------------------------------------------------------------------------------



enforce at any time or for any period of time any of the provisions of this
Agreement shall not be construed as a waiver of such provisions or of the right
of the party thereafter to enforce each and every such provision.

        15.2 Notices. All notices and other required communications to the
parties shall be in writing and shall be addressed respectively as follows,
unless and until directed otherwise in writing:-

If to Company

Mr D L Bradshaw
Chairman, CEO and President
Tipperary Corporation
633 Seventeenth Street Suite 1550
Denver, Colorado 80202

Tel: (303) 293-9379
Fax: (303) 292-3428

If to Executive

Jeffrey T. Obourn
5585 Cherryville Way
Greenwood Village, Colorado 80121

Tel: (303) 806-0377
Fax: (303) 979-6578

        15.3 Entire Contract and Facsimile Execution. This Agreement shall
constitute the entire contract between the parties and supercedes all existing
agreements between them, whether oral or written, with respect to the subject
matter hereof. No change, modification or amendment of this Agreement shall be
of any effect unless in writing signed by the Executive and by the Chief
Executive Officer of the Company.

        15.4 Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of Colorado without regard to principles of conflicts of laws.

        15.5 Severability. Should any provision of this Agreement not be
enforceable in any jurisdiction, the remainder of the Agreement shall not be
affected thereby.

        15.6 Captions. The captions in this Agreement are for convenience only
and shall not affect the construction or interpretation of any term or provision
hereof.

        15.7 Attorney Fees. In the event of a dispute between the parties that
results in litigation or arbitration regarding this Agreement, the prevailing
party, as determined by the finder of fact, shall be entitled to an award of
reasonable attorney fees.

        15.8 Further Assurances. Without further consideration, each party
agrees to take such further acts and execute such further documents as are
necessary or appropriate to effectuate the purpose and intent of this Agreement.

        15.9 Duration. This Agreement shall continue to bind the parties for as
long as any obligations remain under the terms of this contract.

4

--------------------------------------------------------------------------------






        IN WITNESS WHEREOF, the parties hereto have signed this Agreement on
this 17th day of January, 2002.


 
 
EXECUTIVE:
 
 
/s/  JEFFREY T. OBOURN      

--------------------------------------------------------------------------------


 
 
TIPPERARY CORPORATION
 
 
By:
 
/s/  DAVID L. BRADSHAW      

--------------------------------------------------------------------------------

David L. Bradshaw
Chief Executive Officer

5

--------------------------------------------------------------------------------



AMENDMENT TO
EMPLOYMENT AGREEMENT
OF JEFFREY T. OBOURN

        This Amendment to Employment Agreement (this "Amendment") is made this
6th day of January 2005 between Tipperary Corporation, a Texas Corporation (the
"Company"), and Jeffrey T. Obourn ("Executive"), with respect to that certain
Employment and Confidentiality Agreement, dated January 17, 2002 (the
"Employment Agreement"), between the parties to this Amendment.

        Capitalized terms not otherwise defined herein shall have the meanings
set forth in the Employment Agreement.

        WHEREAS, the Executive and the Company desire to extend the term of the
Employment Agreement by one year;

        NOW, THEREFORE, in consideration of the mutual promises and agreements
herein contained, it is mutually covenanted and agreed by the parties as
follows:

        15.   Extension Of Term. The period of three years during which the
Employment Agreement was to remain in effect, commencing on the date thereof, as
set forth in Section 7 therein, is hereby extended by one year, such that the
Employment Agreement will terminate on January 16, 2006.

        16.   Provisions of Employment Agreement Otherwise Remain in Effect.
Except for the amendment set forth in Section 1 hereof, the provisions of the
Employment Agreement shall remain in full force and effect, and the parties
hereto agree to continue to observe their respective obligations as set forth
therein during said additional one-year period.

        IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the day and year first above written.


EXECUTIVE:
 
THE COMPANY:         TIPPERARY CORPORATION
/s/  JEFFREY T. OBOURN      

--------------------------------------------------------------------------------

Jeffrey T. Obourn
 
By:
 
/s/  DAVID L. BRADSHAW      

--------------------------------------------------------------------------------

David L. Bradshaw, President, Chief Executive Officer and Chairman of the Board

6

--------------------------------------------------------------------------------





QuickLinks


MR JEFFREY T. OBOURN EMPLOYMENT AND CONFIDENTIALITY AGREEMENT
